DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graumann et al. (US Pub. 20160140405 A1) and further in view of He at al. (US Pub. 20200218392 A1).

Regarding claim 1,  Graumann discloses a security check system using face ID sensing for secure access to an electronic platform, the security check system comprising: 
a camera (para. 14- Accordingly, spoofing of face-based authentication may be prevent by emitting a pattern of visible light into the capture space (e.g., the field of view of a camera being used to capture facial images for authentication)); 
a computer memory configured to store face ID data of an authorized person, the face ID data being generated from one or more modulated images of a live face of the authorized person acquired by the camera during a registration process (para. 3- Generally, the user's face is captured and analyzed to produce and store a feature set to uniquely identify the user during a set-up process. When the user wishes to use her face in a future authentication attempt, a camera will capture a representation of the user's face and analyze it to determine whether it sufficiently matches the stored feature set.); and a processing module coupled to the camera and the computer memory, the processing module configured to: 
analyze the modulated image of the object to extract facial signatures (para. 25- he spoofing detection controller 135 may be arranged to identify a potential spoofing region of the image by finding the pattern within predetermined tolerances in the image. The predetermined tolerances permit some deviation of the reflected pattern from the original. For example, the pattern may be scaled, inverted in shape (e.g., by the reflection), color shifted, etc. The tolerances, however, are sufficient to distinguish between the generally reflective surface of a spoofing device and an actual human face. In an example of a moving pattern, to find the pattern the spoofing detection controller may be arranged to predict a position of the pattern in the image based on time. For example, the spoofing detection controller 135 may be in communication with the emitter controller 125 to control, or at least obtain, a space and time coordinate for pattern features. The spoofing detection controller 135 may use this information to determine what should be reflected at the time the image was captured by the camera 120. Here, the tolerances may define a window of time in order to account for image processing lag, emission lag, or event round-trip travel time for the emission (e.g., in the case where the camera 120 captures the image in a sequence of images at very high speed).); 
compare the facial signatures to the face ID data; and 
determine whether the object is the live face of the authorized person based on the comparison. (Fig. 6; para. 45-46- an image is captured by a camera and, at 614, the captured image is analyzed to identify the reflected pattern in the captured image. In an example, the acquired image will contain only a faint noisy version of the reflection. In this example, noise analysis may be performed on the captured image and estimation of the reflected pattern may be extracted before attempting to extract pattern features at 616.  At 616, features of the reflected pattern are extracted from the captured image. At 618, the features extracted from the reflected pattern are compared to those extracted from the acquired pattern and a determination is made at 620 as to whether they match (within specified tolerances). If so, control moves to 622 and the image is declared a spoof. Otherwise control moves to 624 and the image is declared an acceptable image.)
	Graumann does not specifically teach the camera comprising an imaging lens.  However, this concept is well-known and used in the art as evidenced by He (see Fig. 32, para. 225) and therefore, one skilled in the art would have found it obvious to utilize it in Graumann as a simple alternative to achieve a desirable effect.  

	Regarding claim 2, the combination of Graumann and He discloses the security check system of claim 1, wherein the modulated image of the object includes distortions. (Graumann- para. 31- the illustrated “jagged” wave pattern is emitted by the display 140. Such an emission will project the pattern into the environment and reflect off of surfaces therein to be captured by the camera 120, as illustrated in FIG. 4B. Reflectivity of the visible light pattern should be greater on the shiny surface of the device 220. Thus, the pattern is observable on the device 220 but not on the representation 205 of the user 115. In an example, where the pattern is sufficiently reflected from the user 115, the non-uniform nature of the user's 115 face will result in distortions to the pattern that may be observed. Observation of these distortions may take the form of noting that the reflected pattern is outside of predetermined tolerances. In any case (e.g., non-reflectivity of the pattern off of the face 205 or distorted reflectivity), the device 220 has a differentiating reflection characteristic from that of the face 205.; He- para. 336)

Regarding claim 3, He discloses in the security check system of claim 2, wherein the distortions comprise barrel distortions. (para. 336)

Regarding claim 4, Graumann discloses in the security check system of claim 1, wherein the modulated image of the object includes depth information of the object. (para. 48- In an example, a distance comparison is used when the pattern is moving. For example, the pattern may be placed at a random position of the screen, which is recorded. Then x milliseconds later (where, for example, x is between 250 milliseconds to 1000 milliseconds) a frame is captured at 612, the reflected pattern is detected at 614 and its features extracted for pattern matching at 616. If the original pattern matches that of the reflected pattern, at 618, the position of the reflected pattern is checked against an expected position for the pattern. If the position of the reflected pattern matches that expected position, given the expected travel distance and the direction of the moving pattern, then a spoof can be ascertained with a higher confidence. In an example, if the distance traveled of the pattern matches the expected travel distance for the pattern, within a pre-defined threshold when checked at 618, a spoof is declared at 622.)

Regarding claim 5, He discloses in the security check system of claim 1, wherein the imaging lens comprises: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface (Fig. 32; para. 330- FIG. 32 shows one example of an optical sensor module 4620 placed under an LCD display screen where a pinhole and a lens are used to form the optical imaging system for the optical sensor module 4620. One or more illumination light sources 436 are provided at a location under the LCD display module 433 to produce illumination light to pass through the LCD display module 433 and the top transparent layer 431 which includes a sensing zone 615 on the top surface of the transparent layer 431. One or more illumination light sources 4661 are provided under the top transparent layer 431 provided to produce illumination light to sensing zone 615 on the top surface of the transparent layer 431); and a half-ball (para. 334- For example, in some implementations, the diameter of the pinhole 4643 may be about the same as or similar to the radius of curvature of the curve surface of the lens 4621e when structured as a half ball lens with a flat surface facing the pinhole 4643 and a partial spherical surface that directs the light from the pinhole 4643 towards the photodetector array 4621e.)

Regarding claim 6, He discloses in the security check system of claim 5, wherein the imaging lens further comprises an aperture positioned at the second surface of the transparent slab, a center of the aperture substantially coinciding with a center of the half-ball lens. (para. 351- in implementing this pinhole-lens assembly, the center of the pinhole 4643 is placed at or close to the center of the micro lens surface)

Regarding claim 7, He discloses in the security check system of claim 1, wherein the imaging lens has a first field of view (FOV), and the camera further comprises: FOV converter optics positioned in front of the imaging lens and configured so that a combination of the imaging lens and the FOV converter optics has a second FOV that is less than the first FOV. (para. 332, 347-348)

Regarding claim 8, Graumann discloses in the security check system of claim 1, further comprising: an output interface communicatively coupled to the processing module and the electronic platform; wherein the processing module is further configured to: in response to determining that the object is not the live face of the authorized person, output a negative facial recognition decision to the electronic platform via the output interface so as to cause the electronic platform to deny access thereto; and in response to determining that the object is the live face of the authorized person, output a positive facial recognition decision to the electronic platform via the output interface so as to cause the electronic platform to grant access thereto. (para. 33- When the user 115 attempts to log in, no reflection is detected off their face 205 due to the diffusion of the pattern on the face and clothes. However, when the device 220, such as a phone or tablet presents an individual's face to the camera 120, the pattern of the welcome screen, as projected by the display 140, is reflected from the screen of device 220. In an example, the features of the pattern are tracked across multiple images in the sequence of images. If the signal to noise ratio is above a threshold, then this face 215 is declared invalid.)

	Regarding claim 9, He discloses a sensor comprising: an imaging lens configured to form a modulated image of an object, the imaging lens comprising: a transparent slab having a first surface facing the object, and a second surface opposite to the first surface (Fig. 32; para. 330- FIG. 32 shows one example of an optical sensor module 4620 placed under an LCD display screen where a pinhole and a lens are used to form the optical imaging system for the optical sensor module 4620. One or more illumination light sources 436 are provided at a location under the LCD display module 433 to produce illumination light to pass through the LCD display module 433 and the top transparent layer 431 which includes a sensing zone 615 on the top surface of the transparent layer 431. One or more illumination light sources 4661 are provided under the top transparent layer 431 provided to produce illumination light to sensing zone 615 on the top surface of the transparent layer 431); and a half-ball lens attached to the second surface of the transparent slab (para. 334- For example, in some implementations, the diameter of the pinhole 4643 may be about the same as or similar to the radius of curvature of the curve surface of the lens 4621e when structured as a half ball lens with a flat surface facing the pinhole 4643 and a partial spherical surface that directs the light from the pinhole 4643 towards the photodetector array 4621e.); and a photodetector positioned substantially at a focal plane of the imaging lens and configured to convert optical signals of the modulated image into electrical signals (para. 332- n the illustrated example of using the pinhole-lens assembly for optical imaging in FIG. 32, the object plane of the pinhole-lens assembly is near the top effective sensing zone 615 on the top surface of the transparent layer 4431 such as a cover glass for the touch sensing LCD display panel and the imaging plane of the pinhole-lens assembly is the receiving surface of the optical detectors of the optical sensor array 4623e.). 
He does not specifically teach the sensor being a face ID sensor.  However, this concept is well-known and used in the art as evidenced by Graumann (see para. 14) and therefore, one skilled in the art would have found it obvious to utilize it in He as a simple alternative to achieve a desirable effect of being able to identify spoofing attempts using human faces.  

	Regarding claim 10, He discloses in the face ID sensor of claim 9, wherein the imaging lens further comprises an aperture positioned at the second surface of the transparent slab, a center of the aperture substantially coinciding with a center of the half-ball lens. (para. 351- in implementing this pinhole-lens assembly, the center of the pinhole 4643 is placed at or close to the center of the micro lens surface)

Regarding claim 11, He discloses in the face ID sensor of claim 9, wherein the transparent slab has a first index of refraction, and the half-ball lens has a second index of refraction that is substantially equal to the first index of refraction. (para. 150)

Regarding claim 12, Graumann and He discloses in the face ID sensor of claim 9, wherein the modulated image of the object includes distortions. (Graumann- para. 31- the illustrated “jagged” wave pattern is emitted by the display 140. Such an emission will project the pattern into the environment and reflect off of surfaces therein to be captured by the camera 120, as illustrated in FIG. 4B. Reflectivity of the visible light pattern should be greater on the shiny surface of the device 220. Thus, the pattern is observable on the device 220 but not on the representation 205 of the user 115. In an example, where the pattern is sufficiently reflected from the user 115, the non-uniform nature of the user's 115 face will result in distortions to the pattern that may be observed. Observation of these distortions may take the form of noting that the reflected pattern is outside of predetermined tolerances. In any case (e.g., non-reflectivity of the pattern off of the face 205 or distorted reflectivity), the device 220 has a differentiating reflection characteristic from that of the face 205.; He- para. 336)

Regarding claim 13, He discloses in the face ID sensor of claim 12, wherein the distortions comprise barrel distortions. (para. 336)

Regarding claim 14, He discloses in the face ID sensor of claim 9, wherein the imaging lens has a first field of view (FOV), and the face ID sensor further comprising: FOV converter optics positioned in front of the imaging lens and configured so that a combination of the imaging lens and the FOV converter optics has a second FOV that is less than the first FOV. (para. 332, 347-348)

15. The face ID sensor of claim 14, wherein the FOV converter optics comprises a telescope. (para. 465- he image optical distance is decided by the total material thickness from the pinhole plane to the photo detector array, including the protection material thickness, any filter coating thickness, any air gaps thickness, any glue material thickness. The image magnification is decided by the image optical distance comparing with the object optical distance. The detection mode can be optimized by setting a proper magnification. For example, the magnification may be set to be less than 1, such as, 0.7, or 0.5 etc. In some device designs, the spacer and the pinhole array layer may be combined into a single component. In other designs, the pinhole array and the protection layer may be combined to a single component so as to pre-define the center co-ordinates of each pinhole.)

Regarding claims 16-20, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-4, 8 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433